Case 1:18-cv-03255-JRS-MPB Document 14 Filed 01/18/19 Page 1 of 8 PageID #: 42




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 CASSIE J. POOLE

                     Plaintiff,                        Case No.: 1:18-cv-03255-JRS-MPB

      -v-
                                                       Honorable James R. Sweeney, II
 MED-1 SOLUTIONS, LLC.
                                                       Magistrate Judge
                     Defendant.                        Matthew P. Brookman




                          ORDER ON CASE MANAGEMENT PLAN

I.    Parties and Representatives

      A. Parties

            Plaintiff:                                    Defendant:
            Cassie J. Poole                               Med-1 Solutions, LLC

      B. Representatives

            Kristen C. Wasieleski                         Nicholas Ward Levi
            David S. Klain                                KIGHTLINGER & GRAY, LLP
            CONSUMER LAW PARTNERS, LLC                    211 North Pennsylvania Street
            333 N. Michigan Ave., Suite 1300              One Indiana Square, Suite 300
            Chicago, Illinois 60603-3561                  Indianapolis, IN 46204
            Phone: (267) 422-1000                         Phone: (317) 638-5917
            kristen.w@consumerlawpartners.com             nlevi@k-glaw.com
            david@consumerlawpartners.com


II.   Jurisdiction and Statement of Claims

      A. Subject matter jurisdiction is conferred upon this Court by 15 U.S.C § 1692k and 28
         U.S.C. §§ 1331, 1337, as the action arises under the laws of the United States.
         Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. § 1367.

      B. Plaintiff: Plaintiff has brought a complaint against Defendant under the Fair Debt
         Collection Practices Act (“FDCPA”) and the Indiana Deceptive Consumer Sales Act
         (“IDCSA”). Specifically, Plaintiff alleges that Defendant violated Sections 1692e, e(5),
Case 1:18-cv-03255-JRS-MPB Document 14 Filed 01/18/19 Page 2 of 8 PageID #: 43




          e(10), e(14) and f of the FDCPA and Sections 24-5-0.5-3(a) and (b)(20) of the IDCSA
          by using a name other than Defendant’s true name, “Med-1 Solutions, LLC”, on the
          Collection Letter to Plaintiff. Defendant used the name “Richard R. Huston, Attorney at
          Law” on the envelope, making it unclear as to who was collecting the debt and
          misrepresenting this communication was a communication from an attorney instead of
          Defendant, in direct violation of 15 U.S.C. § 1692e(10).

       C. Defendant: Defendant’s communications were not confusing. Mr. Huston is an
          employee and attorney with Med-1 Solutions and signed the letter in question. The
          communications would not and do not confuse the objective unsophisticated consumer
          and therefore did not violate 15 U.S.C. 1692e or 1692f. Further, the Indiana Deceptive
          Consumer Sales Act does not grant a private right of action for the conduct alleged.
III.   Pretrial Pleadings and Disclosures

       A. The parties shall serve their Fed. R. Civ. P. 26(a)(1) initial disclosures on or before
          February 12, 2019.

       B. Plaintiff shall file preliminary witness/exhibit list on or before February 19, 2019.

       C. Defendant shall file preliminary witness/exhibit list on or before February 26, 2019.

       D. All motions for leave to amend the pleadings and/or to join additional parties shall be
          filed on or before April 1, 2019.

       E. Plaintiff shall serve Defendant (but not file with the Court) a statement of special
          damages, if any, and make a settlement demand, on or before February 12, 2019.
          Defendant shall serve on the Plaintiff (but not file with the Court) a response thereto
          within 21 days after receipt of the demand. The parties shall forward copies of their
          settlement demands and responses when made to Magistrate Judge Dinsmore at
          MJDinsmore@insd.uscourts.gov.

       F. Plaintiff shall disclose the name, address, and vita of any expert witness, and shall serve
          the report required by Fed. R. Civ. P. 26(a)(2) on or before June 7, 2019. Defendant
          shall disclose the name, address, and vita of any expert witness, and shall serve the report
          required by Fed. R. Civ. P. 26(a)(2) on or before July 8, 2019.

       G. Omitted.

       H. Any party who wishes to limit or preclude expert testimony at trial shall file any such
          objections on or before December 13, 2019. Any party who wishes to preclude expert
          witness testimony at the summary judgment stage shall file any such objections with
          their responsive brief within the briefing schedule established by Local Rule 56-1.

       I. All parties shall file and serve their final witness and exhibit lists on or before July 5,
          2019. This list should reflect the specific potential witnesses the party may call at trial.
          It is not sufficient for a party to simply incorporate by reference “any witness listed in


                                                 2
Case 1:18-cv-03255-JRS-MPB Document 14 Filed 01/18/19 Page 3 of 8 PageID #: 44




            discovery” or such general statements. The list of final witnesses shall include a brief
            synopsis of the expected testimony.

        J. Any party who believes that bifurcation of discovery and/or trial is appropriate with
           respect to any issue or claim shall notify the Court as soon as practicable.

        K. Discover y of ele ctronic all y stored information (“ES I”) . Unless otherwise agreed
           between the parties or ordered by the Court, all electronically stored information will be
           produced in its native format.

            In the event that a document protected by the attorney-client privilege, the attorney work
            product doctrine or other applicable privilege or protection is unintentionally produced
            by any party to this proceeding, the producing party may request that the document be
            returned. In the event that such a request is made, all parties to the litigation and their
            counsel shall promptly return all copies of the document in their possession, custody, or
            control to the producing party and shall not retain or make any copies of the document
            or any documents derived from such document. The producing party shall promptly
            identify the returned document on a privilege log. The unintentional disclosure of a
            privileged or otherwise protected document shall not constitute a waiver of the privilege
            or protection with respect to that document or any other documents involving the same
            or similar subject matter.

IV.     Discovery1 and Dispositive Motions

        A. On or before August 9, 2019, and consistent with the certification provisions of Fed. R.
           Civ. Proc. 11(b), the party with the burden of proof shall file a statement of the claims
           or defenses it intends to prove at trial, stating specifically the legal theories upon which
           the claims or defenses are based.

        B. All discovery shall be completed by August 2, 2019.

        C. Dispositive motions are expected and shall be filed by August 30, 2019.

        Absent leave of court, and for good cause shown, all issues raised on summary judgment
        under Fed. R. Civ. P. 56 must be raised by a party in a single motion.




1
  The term “completed,” as used in Section IV.B, means that counsel must serve their discovery requests in
sufficient time to receive responses before this deadline. Counsel may not serve discovery requests within
the 30-day period before this deadline unless they seek leave of Court to serve a belated request and show
good cause for the same. In such event, the proposed belated discovery request shall be filed with the motion,
and the opposing party will receive it with service of the motion but need not respond to the same until such
time as the Court grants the motion.


                                                      3
Case 1:18-cv-03255-JRS-MPB Document 14 Filed 01/18/19 Page 4 of 8 PageID #: 45




        If the required conference under Local Rule 37-1 does not resolve discovery issues that may
        arise, the parties will request a telephonic status conference prior to filing any disputed
        motion to compel or for a protective order.

V.      Pre-Trial/Settlement Conferences

        At any time, any party may call the Judge’s staff to request a conference, or the Court may
        sua sponte schedule a conference at any time. The presumptive time for a settlement
        conference is no later than 30 days before the close of non-expert discovery.

VI.     Trial Date

        This matter will be ready for trial in or after June 2020. The trial is by jury and is
        anticipated to take two (2) days.

VII.    Referral to Magistrate Judge

        A. Case. At this time, all parties do not consent to refer this matter to the currently assigned
           Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Federal Rules of Civil Procedure
           73 for all further proceedings including trial.

        B. Motions. The parties may also consent to having the assigned Magistrate Judge rule on
           motions ordinarily handled by the District Judge, such as motions to dismiss, for
           summary judgment, or for remand. If all parties consent, they should file a joint
           stipulation to that effect. Partial consents are subject to the approval of the presiding
           district judge.

VIII.   Required Pre-Trial Preparation

        A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the parties
               shall:

               1.      File a list of trial witnesses, by name, who are actually expected to be called
                       to testify at trial. This list may not include any witnesses not on a party’s
                       final witness list filed pursuant to section III.I.

               2.      Number in sequential order all exhibits, including graphs, charts and the like,
                       that will be used during the trial. Provide the Court with a list of these
                       exhibits, including a description of each exhibit and the identifying
                       designation. Make the original exhibits available for inspection by opposing
                       counsel. Stipulations as to the authenticity and admissibility of exhibits are
                       encouraged to the greatest extent possible.




                                                   4
Case 1:18-cv-03255-JRS-MPB Document 14 Filed 01/18/19 Page 5 of 8 PageID #: 46




            3.    Submit all stipulations of facts in writing to the Court. Stipulations are
                  always encouraged so that at trial, counsel can concentrate on relevant
                  contested facts.

            4.    A party who intends to offer any depositions into evidence during the party’s
                  case in chief shall prepare and file with the Court and copy to all opposing
                  parties either:

                  a.      brief written summaries of the relevant facts in the depositions that
                          will be offered. (Because such a summary will be used in lieu of the
                          actual deposition testimony to eliminate time reading depositions in
                          a question and answer format, this is strongly encouraged.); or

                  b.      if a summary is inappropriate, a document which lists the portions of
                          the deposition(s), including the specific page and line numbers, that
                          will be read, or, in the event of a video-taped deposition, the portions
                          of the deposition that will be played, designated specifically by
                          counter-numbers.

            5.    Provide all other parties and the Court with any trial briefs and motions in
                  limine, along with all proposed jury instructions, voir dire questions, and
                  areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                  findings of fact and conclusions of law).

            6.    Notify the Court and opposing counsel of the anticipated use of any evidence
                  presentation equipment.

      B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the parties shall:

            1.    Notify opposing counsel in writing of any objections to the proposed
                  exhibits. If the parties desire a ruling on the objection prior to trial, a motion
                  should be filed noting the objection and a description and designation of the
                  exhibit, the basis of the objection, and the legal authorities supporting the
                  objection.

            2.    If a party has an objection to the deposition summary or to a designated
                  portion of a deposition that will be offered at trial, or if a party intends to
                  offer additional portions at trial in response to the opponent's designation,
                  and the parties desire a ruling on the objection prior to trial, the party shall
                  submit the objections and counter summaries or designations to the Court in
                  writing. Any objections shall be made in the same manner as for proposed
                  exhibits. However, in the case of objections to video-taped depositions, the
                  objections shall be brought to the Court's immediate attention to allow
                  adequate time for editing of the deposition prior to trial.




                                              5
Case 1:18-cv-03255-JRS-MPB Document 14 Filed 01/18/19 Page 6 of 8 PageID #: 47




                 3.      File objections to any motions in limine, proposed instructions, and voir dire
                         questions submitted by the opposing parties.

                 4.      Notify the Court and opposing counsel of requests for separation of
                         witnesses at trial.
IX.      Other Matters

         None.


DATED this 11th day of January, 2019.


      For Plaintiff, Cassie J. Poole:                   For Defendant, Med-1 Solutions, LLC:

       /s/ Kristen C. Wasieleski                        /s/
      Kristen C. Wasieleski                             Nicholas Ward Levi
      CONSUMER LAW PARTNERS, LLC                        KIGHTLINGER & GRAY, LLP




                                                    6
Case 1:18-cv-03255-JRS-MPB Document 14 Filed 01/18/19 Page 7 of 8 PageID #: 48



******************************************************************************


    X       PARTIES APPEARED BY COUNSEL ON JANUARY 18, 2019 FOR A
            PRETRIAL CONFERENCE.
    X
            APPROVED AS SUBMITTED.

            APPROVED AS AMENDED.

            APPROVED AS AMENDED PER SEPARATE ORDER.

            APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
            SHORTENED/LENGTHENED BY ______________ MONTHS.


            APPROVED, BUT THE DEADLINES SET IN SECTION(S)
            _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
            ______________ MONTHS.



    X       DISCOVERY DEADLINE SHALL BE AUGUST 2, 2019.



            THIS MATTER IS SET FOR TRIAL BY                ON
                      . FINAL PRETRIAL CONFERENCE IS SCHEDULED FOR
                             AT   .M., ROOM .


            A TELEPHONIC STATUS CONFERENCE IS SET IN THIS CASE FOR
            APRIL 1, 2019 AT 10:30 A.M. (EST). The information needed by counsel
    X
            to participate in this telephonic conference will be provided by a separate
            notification.




                                           7
Case 1:18-cv-03255-JRS-MPB Document 14 Filed 01/18/19 Page 8 of 8 PageID #: 49




                A SETTLEMENT CONFERENCE IS SET IN THIS CASE FOR
                                AT         .M. COUNSEL SHALL APPEAR:

                                                IN PERSON IN ROOM 316 (See attachment
                              for particulars, including description of which client(s) must
                              attend.); OR

                                            BY TELEPHONE, WITH COUNSEL FOR
                              INITIATING THE CALL TO ALL OTHER PARTIES AND
                              ADDING THE COURT JUDGE AT (____)
                              ___________________; OR

                                            BY TELEPHONE, WITH COUNSEL
                              CALLING THE JUDGE'S STAFF AT (____)
                              ___________________;


                DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN AUGUST
      X
                30, 2019.



        Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an Order
of the Court may result in sanctions for contempt, or as provided under Rule 16(f), to and including
dismissal or default.

       Approved and So Ordered.

Dated: January 18, 2019




Served electronically on all ECF-registered counsel of record.




                                                 8
